         Case 1:07-cr-00012-LAP Document 98 Filed 11/15/19 Page 1 of 10
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       November 15, 2019

BY ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re: United States v. Daniel Deandrade, 07 Cr. 12 (LAP)

Dear Judge Preska:

       The Government respectfully submits this letter in response to the motion by defendant
Daniel Deandrade for a reduction of sentence pursuant to Section 404 of the First Step Act of 2018,
which makes retroactive the provisions of the Fair Sentencing Act of 2010 that lower the
mandatory minimum sentences applicable to offenses involving cocaine base (crack cocaine or
“crack”).

        Although the Government has not yet retrieved the entire file in this matter, the docket
sheet, the original June 18, 2008 Presentence Investigation Report (“PSR”), the October 3, 2019
Supplemental Presentence Report (“2019 Supp. PSR”), the January 30, 2012 Supplement to the
PSR (“2012 Supp. PSR”), and the August 13, 2008 and September 25, 2008 sentencing
transcripts (“8/13/08 Sent. Tr.” and “9/25/08 Sent. Tr.,” respectively) provide sufficient
information to address the particular circumstances of Deandrade’s eligibility for a sentence
reduction.

         As discussed below, Deandrade’s violation of the federal narcotics laws involved between
78 and 312 kilograms of crack, a quantity that far exceeds the Fair Sentencing Act’s higher
thresholds for sentencing under 21 U.S.C. § 841(b)(1)(A). Thus, the statutory mandatory
minimum and maximum sentences applicable to Deandrade remain the same, and he is ineligible
for resentencing under the First Step Act. But the Court need not even reach this threshold
eligibility issue because, as explained in Part II, infra, even if Deandrade is eligible for a sentence
reduction, the Court should exercise its discretion and decline to do so.

         Finally, Deandrade appears to argue that he is eligible for resentencing due to the
retroactive applications of Amendments 750 and 782 to the Sentencing Guidelines, but Deandrade
is legally ineligible for resentencing under these provisions.

       Accordingly, the Government opposes resentencing for Deandrade.
         Case 1:07-cr-00012-LAP Document 98 Filed 11/15/19 Page 2 of 10
                                                                                           Page 2



   I.      Deandrade is Ineligible for a Sentence Reduction under the First Step Act

           A. Applicable Law

        Section 404 of the First Step Act makes retroactive the portions of the Fair Sentencing Act
that lowered statutory penalties for certain offenses involving cocaine base. The Fair Sentencing
Act was enacted on August 3, 2010, and did not apply retroactively. See Dorsey v. United States,
567 U.S. 260 (2012) (holding that the Act applied to any defendant sentenced on or after August
3, 2010, regardless of when the offense occurred). The First Step Act applies to “a violation of a
Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of the
Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010,” and provides that
the Court may “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of
2010 . . . were in effect at the time the covered offense was committed.” Section 404(c) states:

        No court shall entertain a motion made under this section to reduce a sentence if
        the sentence was previously imposed or previously reduced in accordance with the
        amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public
        Law 111–220; 124 Stat. 2372) or if a previous motion made under this section to
        reduce the sentence was, after the date of enactment of this Act, denied after a
        complete review of the motion on the merits. Nothing in this section shall be
        construed to require a court to reduce any sentence pursuant to this section.

        Prior to the Fair Sentencing Act, under 21 U.S.C. § 841(b)(1)(A), an offense involving 50
grams or more of cocaine base required a mandatory minimum term of imprisonment of 10 years,
and allowed a maximum term of life imprisonment. The mandatory sentence was doubled to 20
years if the defendant had a prior conviction for a felony drug offense, and to life imprisonment if
the defendant had two such prior convictions. Section 2 of the Fair Sentencing Act changed the
threshold quantity to 280 grams for application of these sentencing provisions. In addition, prior
to the Fair Sentencing Act, under 21 U.S.C. § 841(b)(1)(B), an offense involving 5 grams or more
of cocaine base required a mandatory minimum term of imprisonment of 5 years, and allowed a
maximum term of imprisonment of 40 years. The mandatory sentence was doubled to 10 years if
the defendant had a prior conviction for a felony drug offense. Section 2 of the Fair Sentencing
Act changed the threshold quantity to 28 grams for application of these sentencing provisions.

        Under the First Step Act, a defendant who was sentenced before August 3, 2010, and whose
sentencing exposure would be different under Section 2 of the Fair Sentencing Act, is entitled to
consideration for a reduced sentence. Section 404(b) of the First Step Act provides that a court
may “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were
in effect at the time the covered offense was committed.” This provision does not authorize a
complete resentencing. Cf. Dillon v. United States, 560 U.S. 817, 825-26, 831 (2010) (analyzing
analogous sentence reduction provision, 18 U.S.C. § 3582(c)(2)). Instead, as with sentence
reductions under 18 U.S.C. § 3582(c)(2), the Court should first determine whether the defendant
is eligible for consideration under the First Step Act (that is, whether he or she was sentenced
based on a statutory minimum that was lowered by the Fair Sentencing Act). If he or she is so
eligible, the Court should calculate the current range under the United States Sentencing
         Case 1:07-cr-00012-LAP Document 98 Filed 11/15/19 Page 3 of 10
                                                                                           Page 3


Guidelines (“Guidelines”), and assess whether, in its discretion, a sentencing reduction is
warranted.

           B. Deandrade’s Offense Conduct

       Deandrade was involved in the operation of two crack distribution organizations, one of
which distributed crack in Utica, New York (the “Utica Narcotics Operation”), and the other of
which distributed crack near Stratford Avenue in the Bronx (the “Stratford Avenue Narcotics
Operation”) (PSR ¶ 6.)

               1. Utica Crack Distribution

        From between 2001 through 2003, Deandrade “was one of the princip[al] suppliers of”
crack for the Utica Narcotics Operation. (Id. ¶ 9.) Deandrade received cocaine and manufactured,
or “cooked,” crack to be sold in Utica from two different locations in the Bronx. (Id. ¶¶ 8, 10.) In
total, Deandrade supplied approximately 10 to 20 kilograms of crack to the Utica Narcotics
Operation, which sold approximately 500 to 1000 grams of crack per week. (Id. ¶¶ 10-11.)

               2. Stratford Avenue Crack Distribution

       From between 1999 through 2005, Deandrade “ran the crack business” on Stratford
Avenue, facilitating the distribution of crack at a rate of approximately 250 grams to one kilogram
per week. (Id. ¶ 12.) In total, Deandrade sold between 78 and 312 kilograms of crack on Stratford
Avenue between 1999 and 2005. (Id.)

           C. Relevant Procedural History

                     1. Trial

        Deandrade’s trial began on April 14, 2018. At the conclusion of the trial, the jury found
Deandrade guilty on both counts in the indictment: (a) one count of conspiracy to distribute and
possess with intent to distribute 50 grams or more of cocaine in crack form, in violation of 21
U.S.C. §§ 812, 841(a)(1) and 841(b)(1)(A); and (b) one count of distribution and possession with
intent to distribute cocaine in crack form, in violation of 21 U.S.C. §§ 812, 841(a)(1) and
841(b)(1)(A).

                     2. Sentencing and Appeal

        Deandrade’s sentencing hearing occurred on August 13 and September 25, 2008, before
the Honorable Leonard B. Sand. The Court adjourned sentencing from August 13 to September
25, 2008, so it could consider briefing on (1) whether the Government’s filing of the prior felony
information based on Deandrade’s juvenile conviction was appropriate, (2) whether the amount
of crack that should be attributable to the defendant in the PSR (78 to 312 kilograms) was
accurate for Guidelines purposes, and (3) whether the organizer or leader sentencing
enhancement should apply. (See 8/13/08 Sent. Tr. at 20-21; 9/24/08 Sent. Tr. at 3.) At the
September 25, 2008 hearing, the Court found for the Government on all three issues, and
         Case 1:07-cr-00012-LAP Document 98 Filed 11/15/19 Page 4 of 10
                                                                                         Page 4


subsequently issued a written opinion. See United States v. Deandrade, 633 F. Supp. 2d 1
(S.D.N.Y. 2008). Whether the juvenile conviction was appropriately considered was important
because if it did, it would trigger a 20-year mandatory minimum under 21 U.S.C. § 841(b)(1)(A).
See id. While the Court ultimately found that the 20-year mandatory minimum applied, it later
discounted the importance of that minimum, noting that its opinion on the subject was “dictum”
because the sentence he intended to impose was higher than 20 years “without regard to the
mandatory minimum.” (9/25/08 Sent. Tr. at 4-5.)

        At the September 25, 2008 proceeding, the Court adopted the Guidelines calculation
contained in the PSR with respect to the amount of crack attributed to the defendant. (See
9/24/08 Sent. Tr. at 18 (“I think the guidelines computation as contained in the presentence
report is accurate in all respects.”) Accordingly, the Court agreed with Probation that because
the offense involved between 78 and 312 kilograms of crack, the base offense level was 38.
(PSR. ¶ 19.) Three levels were added because Deandrade was a leader of the drug operation.
(Id. ¶ 22.) The total offense level, therefore, was 42. (Id. ¶ 26.) The defendant’s Criminal
History Category was V, making the applicable guidelines range 360 months to life. (Id. ¶¶ 43,
64.)

        After considering all of the factors set forth in 18 U.S.C. § 3553(a), and listening to
arguments from counsel, the Court varied from the advisory Guidelines range of 360 months to
life and imposed a sentence of 300 months on Counts One and Two, to run concurrently. (See
9/25/08 Sent. Tr. at 19.) In addition, Deandrade was sentenced to 10 years’ supervised release.
(Id.) The Court waived the fine, but imposed the mandatory $200 special assessment. (Id. at
37.)

        Deandrade’s conviction and sentence were thereafter affirmed by the Second Circuit,
which specifically indicated that the 300-month sentence imposed was “unaffected by” whether
the juvenile sentence would trigger a 20-year mandatory minimum. See United States v.
Deandrade, 600 F.3d 115, 120 (2d Cir. 2010).

       At this point, Deandrade, who has been in custody on this case since November 2006 (see
PSR at page 1), has served approximately 156 months.

                    3. The Court’s Prior Consideration of a Sentence Reduction

        On August 19, 2015, Deandrade, proceeding pro se, requested appointment of counsel to
assist him in pursuing a motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2).
(Dkt. No. 88.) Given that Deandrade was ineligible for a reduction because the sentence
imposed by Judge Sand was below the minimum term provided by the amended guidelines range
(see 2012 Supp. PSR), this Court disposed of that request with an order denying the sentence
reduction. (Dkt. No. 89.) On May 2, 2016, Deandrade again moved for a sentence reduction
(Dkt. No. 94), which the Court again denied (Dkt. No. 95.).
         Case 1:07-cr-00012-LAP Document 98 Filed 11/15/19 Page 5 of 10
                                                                                             Page 5


           D. Deandrade is Legally Ineligible for a Sentence Reduction

        Deandrade is ineligible for a sentence reduction because his violation of the federal
narcotics laws involved between 78 and 312 kilograms of crack, a quantity range that far exceeds
the Fair Sentencing Act’s higher thresholds for sentencing under 21 U.S.C. § 841(b)(1)(A). (See
PSR ¶¶ 12, 19) As such, the statutory mandatory minimum and maximum sentences applicable to
Deandrade remain the same, making Deandrade ineligible for resentencing under the First Step
Act.

        The Government is aware that most of the courts to have considered this issue, have
ruled, contrary to the Government’s position, that the First Step Act refers to the quantity of
narcotics charged in the indictment upon which a defendant was convicted, not the amount
attributed to the defendant by judicial finding. See, e.g., United States v. Rose, 379 F. Supp. 3d
223, 230 (S.D.N.Y. 2019) (holding that “the Government’s interpretation of § 404(a) is contrary
to the clear weight of persuasive authority”) (collecting cases). 1 The Government respectfully
disagrees with these district court-level opinions, which have taken a view contrary to the
Government’s position. 2

        In the Government’s view, these opinions largely make the same interpretive error. The
First Step Act applies only to a “covered offense,” which Section 404(a) defines as “a violation
of a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of
the Fair Sentencing Act . . . that was committed before August 3, 2010.” (Emphasis added.).
The statute thus keys eligibility not on the defendant’s statute of conviction, but on the specific
“violation” that the defendant “committed.” See United States v. Blocker, No. 4:07CR36-RH,

1
  See United States v. Martinez, 04-CR-48 (JSR), 2019 WL 2433660 (S.D.N.Y. June 11, 2019)
(reasoning that “violation of a Federal criminal statute” refers to the drug quantity charged in the
indictment, and determining First Step Act eligibility on the basis of that quantity); see also, e.g.,
United States v. Allen, 2019 WL 1877072, at *3 (D. Conn. Apr. 26, 2019); United States v. Dodd,
2019 WL 1529516, at *2-3 (S.D. Iowa Apr. 9, 2019); United States v. Simons, 2019 WL 1760840,
*6 (E.D.N.Y. Apr. 22, 2019); United States v. Martin, 2019 WL 1558817, *3 (E.D.N.Y. Apr. 10,
2019); United States v. Davis, 2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019); United States
v. Pugh, 2019 WL 1331684, at *3 (N.D. Ohio Mar. 25, 2019); United States v. Pierre, 2019 WL
1495123, at *5 (D.R.I. Apr. 5, 2019); United States v. Stanback, 2019 WL 1976445, at *3 (W.D.
Va. May 2, 2019); United States v. Laguerre, 2019 WL 861417, at *3 (W.D. Va. Feb. 22, 2019);
United States v. Glore, 2019 WL 1060838, at *6 (E.D. Wis. Mar. 6, 2019).
2
  The following cases have ruled in favor of the Government: United States v. Blocker, 378 F.
Supp. 3d 1125, 1129–32 (N.D. Fla. 2019) (reasoning that eligibility for a sentence reduction under
the First Step Act depends on the criminal conduct constituting the violation of the criminal
statute); United States v. Banuelos, 2019 WL 2191788, at *2–3 (D. New Mex. May 21, 2019)
(determining a defendant’s eligibility for First Step Act relief based on the drug quantity for which
the defendant was responsible, not the quantity charged in the indictment); United States v.
Haynes, 2019 WL 1430125, at *2 (D. Neb. Mar. 29, 2019); United States v. Potts, 2019 WL
1059837, at *2 (S.D. Fla. Mar. 6, 2019); United States v. Willis, 2019 WL 4849435, at *9 (E.D.
Pa. Sept. 30, 2019).
         Case 1:07-cr-00012-LAP Document 98 Filed 11/15/19 Page 6 of 10
                                                                                            Page 6


2019 WL 2051957, at *3 (N.D. Fla., Apr. 25, 2019) (“The word ‘which’ in this definition of
‘covered offense’ modifies ‘violation of a Federal criminal statute.’ The ‘violation’ of the
criminal statute is the criminal conduct; the violation is not the indictment.”). Thus, in the
Government’s view, whether the defendant has committed a “covered offense” turns on whether
the statutory penalties for the defendant’s violation of the narcotics laws were modified, not
whether the penalties for the quantity minimum charged in the indictment were modified. As
noted above, Deandrade’s “violation” involved between 78 and 312 kilograms of crack,
exceeding the new minimum drug quantity threshold of 280 grams found in 21 U.S.C.
§ 841(b)(1)(A) by a considerable margin.

        Moreover, finding Deandrade eligible by relying solely on the indictment would create an
unfair disparity with later charged defendants who committed indistinguishable violations of the
narcotics laws. The Government charged a conspiracy to distribute at least 50 grams of crack in
the indictment in this case only because that was the pertinent statutory minimum quantity
threshold at the time. Deandrade’s actual conduct demonstrates complicity in a conspiracy to
distribute between 78 and 312 kilograms of crack. Applying only the 50-gram quantity now
would create a gross disparity with similarly situated offenders charged after the Fair Sentencing
Act was adopted in 2010, defeating Congressional intent in the First Step Act of assuring like
treatment of like offenders and reducing the penalty applied to those punished disproportionately
relative to their actual conduct. As the court explained in Blocker, adopting the “indictment-
only” theory “would not eliminate disparity but instead would introduce enormous disparity in
the opposite direction, giving earlier crack defendants a lower penalty range not available to later
crack defendants.” Blocker, 2019 WL 2051957, at *5.

       Accordingly, the Government respectfully submits that Deandrade is ineligible for relief
under the First Step Act.

   II.     In Any Event, Deandrade Should Not Receive a Sentence Reduction under the
           First Step Act

        Even if the Court disagrees with the Government’s legal analysis and determines that
Deandrade is legally eligible for a sentence reduction, the Court should exercise its discretion to
decline to do so. Even where a defendant is eligible for a reduced sentence, the Court is not
required to grant relief. Section 404(c) of the First Step Act provides that “[n]othing in this
section shall be construed to require a court to reduce any sentence pursuant to this section.”
Indeed, the Court need not definitively rule on Deandrade’s legal eligibility because relief is
unwarranted here. See, e.g., United States v. Williams, No. 00 CR. 1008 (NRB), 2019 WL
5791747, at *4 (S.D.N.Y. Oct. 17, 2019) (“The Second Circuit has yet to weigh in on the dueling
interpretations of the First Step Act, and we need not resolve the issue here because even if
Williams were eligible for a sentence reduction under the First Step Act, it would not be
warranted in this case.”).

       Deandrade’s Guidelines range remains 360 months to life—exactly the same range that
applied when Judge Sand imposed the 300-month sentence in 2008. (See 2019 Supp. PSR at 2.)
That Deandrade’s new mandatory minimum sentence would be 10 years rather than 20 years is
immaterial, as Judge Sand specifically noted at sentencing that he was imposing the 300-month
         Case 1:07-cr-00012-LAP Document 98 Filed 11/15/19 Page 7 of 10
                                                                                           Page 7


sentence regardless of whether the applicable mandatory minimum was 20 years or 10 years.
See 9/25/08 Sent. Tr. at 4-5 (noting sentencing imposed “without regard to the mandatory
minimum”); see also Deandrade, 600 F.3d at 120 (observing that Deandrade’s sentence was
“unaffected by” whether the mandatory minimum was 20 years or 10 years.)

        Deandrade’s high Guidelines range reflects the seriousness of Deandrade’s criminal
conduct. He was a significant participant in two different serious crack distribution conspiracies.
He both “cooked” crack and facilitated its distribution in both Stratford Avenue in the Bronx and
in Utica. To date, Deandrade has yet to accept responsibility or show any remorse for his
conduct.

        Granting Deandrade relief would also be contrary to the purposes of the Fair Sentencing
Act, which was to reduce the discrepancy between the Guidelines ranges for crack and powdered
cocaine. See Dorsey v. United States, 567 U.S. 260, 269 (2012). As noted above, granting
Deandrade relief here would itself introduce another unfair discrepancy: between those
defendants convicted before the Fair Sentencing Act was enacted and those convicted
afterwards. Deandrade should not benefit from the fact that the charging document specified the
highest statutory threshold quantity in effect at the time, and that standard practices prior to
Alleyne v. United States, 570 U.S. 99 (2013), did not seek to have the jury make findings as to
the total drug quantity. Had the Fair Sentencing Act and Alleyne been in effect at the time
Deandrade was charged, undoubtedly the Government would have charged him with a
conspiracy to distribute 280 grams of crack or more, and the jury would have found him
responsible for well in excess of that quantity, as the trial evidence in this case overwhelmingly
established Deandrade’s responsibility for between 78 and 312 kilograms of crack. (See, e.g.
9/25/08 Sent. Tr. at 18 (the Court finding that “the evidence of guilt was overwhelming” and “the
guidelines computation as contained in the presentence report [including as to drug quantity] is
accurate in all respect”).)

        Permitting Deandrade to be resentenced due to the happenstance of the timing of his case,
and where the actual crack quantity involved does not support modified statutory penalties,
would be contrary to the need for a sentence to “reflect the seriousness of the offense,” “promote
respect for the law,” “avoid unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct,” and “provide just punishment for the
offense” under 18 U.S.C. § 3553(a)(2)(A).

       Accordingly, while the Court need not determine Deandrade’s legal eligibility for
resentencing under the First Step Act, the Court should nevertheless exercise its discretion to
deny Deandrade’s motion. 3



3
 The Government has also reviewed Deandrade’s disciplinary record via the Bureau of Prison’s
SENTRY system. That record indicates that Deandrade had one violent incident involving an
assault on an officer without serious injury in 2012, but has not had any other serious incidents
before then or since. (See Ex. A (Deandrade’s Disciplinary Record)). The Government does not
believe Deandrade’s disciplinary history should have significant bearing on this matter.
          Case 1:07-cr-00012-LAP Document 98 Filed 11/15/19 Page 8 of 10
                                                                                            Page 8


   III.    Deandrade is Ineligible for Release under Amendments 750 and 782 to the
           Sentencing Guidelines

       Deandrade also appears to argues that he is eligible for a sentence reduction under 18
U.S.C. § 3582, based on the retroactive application of Amendments 750 and 782 to the
Sentencing Guidelines. (See Def. Br. 15-17.) As noted above, the Court has already concluded
on two occasions that Deandrade is not eligible for a sentence reduction under 18 U.S.C.
§ 3582(c)(2). Deandrade remains ineligible.

         Under 18 U.S.C. § 3582(c)(2), the Court, “after considering the factors set forth in
section 3553(a),” may reduce a term of imprisonment if it was “based on a sentencing range that
has subsequently been lowered by the Sentencing Commission.” The statute “establishes a two-
step inquiry.” Dillon v. United States, 560 U.S. at 826. “At step one, § 3582(c)(2) requires the
court to follow the Commission’s instructions in [U.S.S.G.] § 1B1.10 to determine the prisoner’s
eligibility for a sentence modification and the extent of the reduction authorized,” id. at 827, and
§ 1B1.10 in turn requires the court to “determine the amended guidelines range that would have
been applicable to the defendant if the amendment(s) to the guidelines listed in subsection (d)
had been in effect at the time the defendant was sentenced” holding all else constant, U.S.S.G. §
1B1.10(b)(1). See Williams, 2019 WL 5791747, at *2.

        “At step two of the inquiry, § 3582(c)(2) instructs a court to consider any applicable
§ 3553(a) factors and determine whether, in its discretion, the reduction ... is warranted in whole
or in part under the particular circumstances of the case.” Dillon, 560 U.S. at 827. However, the
Court should reach step two “[i]f, and only if, a defendant is eligible for a reduction in sentence
under 18 U.S.C. § 3582(c)(2) and U.S.S.G. § 1B1.10.” United States v. Mock, 612 F.3d 133, 134
(2d Cir. 2010).

        Deandrade’s application fails at the first step of the Dillon inquiry. Amendment 782, in
relevant part, increased the amount of crack required to trigger a base offense level of 38 from
1.5 kilograms to 25.2 kilograms. See U.S.S.G. Supp. to App. C at 64-74. The Court’s finding at
sentencing that Deandrade’s offense involved between 78 and 312 kilograms of crack exceeds
this threshold.

        Similarly, “[a] sentence reduction under Amendment 750 is authorized only if it would
have the effect of lowering a defendant’s applicable guideline range.” United States v. Royal,
No. 08 CR 698 DC, 2012 WL 527429, at *2 (S.D.N.Y. Feb. 17, 2012) (citing 18 U.S.C. §
3582(c)(2)). Amendment 750 established a base offense level of 38 for an offense involving 8.4
kilograms of crack or more. See U.S.S.G. § 2D1.1(c)(1); Eubanks v. United States, No. 92 CR.
0392 (LAP), 2017 WL 2303671, at *2 (S.D.N.Y. May 9, 2017). Again, Deandrade’s offense
conduct involved more than 8.4 kilograms of crack, meaning that his applicable guidelines range
is unaffected. (See 2012 Supp. PSR at 2.)

   IV.     Form of Order and Delay of Release

       Statutory Authority. The Government notes that in entering an order in this matter, the
Court should not use the AO Form 247 that was developed in 2011 for Guidelines-based
         Case 1:07-cr-00012-LAP Document 98 Filed 11/15/19 Page 9 of 10
                                                                                           Page 9


sentencing reduction motions under 18 U.S.C. § 3582(c)(2). Instead, the Government requests
that any order on this motion reference statutory authority via introductory language to the
following effect:

        Upon motion of the defendant under 18 U.S.C. § 3582(c)(1)(B) for a reduction in
        the term of imprisonment imposed based on Section 404(b) of the First Step Act of
        2018, P.L. 115-391, § 404(b), 132 Stat. 5194, 5220 (2018), and having considered
        such motion, and taking into account the sentencing factors set forth in 18 U.S.C.
        § 3553(a), to the extent that they are applicable, it is hereby ORDERED that . . .

        Delay of Release. Should the Court order a new sentence, which would result in an
immediate release of Deandrade, the Government further requests that the Court’s order contain
the following provision:

        The Bureau of Prisons is authorized to delay execution of this Order for up to ten
        days after its issuance so that the Bureau of Prisons may make necessary
        arrangements for the defendant to be received upon release, and to ensure that any
        other necessary notifications and formalities are accomplished. The Bureau of
        Prisons is authorized to release the defendant before the ten-day delay has ended if
        the necessary arrangements, notifications, and formalities for release are completed
        earlier.

The principal reason for this delay is that the Bureau of Prisons has advised that it may take time
for appropriate living arrangements to be made for an inmate upon release, particularly if the
inmate does not have relatives who can take him or her in. In addition, in some instances (fairly
infrequent for those convicted only of narcotics charges), the Bureau of Prisons may also need
(1) to review the defendant for possible civil commitment as a sexually dangerous person, as
required by 18 U.S.C. § 4248; (2) to notify victims and witnesses of the release of an offender as
required by 18 U.S.C. § 3771; and (3) to notify law enforcement officials and sex offender
registration officials of the release of a violent offender or sex offender pursuant to 18 U.S.C.
§ 4042(b) & (c). The Bureau of Prisons is also required to collect DNA samples pursuant to 42
U.S.C. § 14135a, although these are usually obtained at the time of entry into Bureau of Prisons
custody.

   V.      Conclusion

        For the reasons set forth above, the Court should not grant Deandrade relief under the
First Step Act. In addition, he is ineligible for a sentence reduction under Amendments 750 and
782 to the Sentencing Guidelines. Accordingly, the Court should deny Deandrade’s motion in its
entirety.
        Case 1:07-cr-00012-LAP Document 98 Filed 11/15/19 Page 10 of 10
                                                                                     Page 10


       If the Court does choose to reduce Dendrade’s sentence, the Government respectfully
requests that the Court follow the procedure outlined in Part IV, supra.

                                           Respectfully Submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney



                                       by: _____________________________
                                           Michael R. Herman
                                           Assistant United States Attorney
                                           (212) 637-2221
